Citation Nr: 1713868	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  10-26 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

1.  Entitlement to service connection for a right knee disability, to include arthritis.  

2.  Entitlement to service connection for a left knee disability, to include arthritis. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel

INTRODUCTION

The Veteran had active service from January 1966 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified at a videoconference hearing at the RO in May 2013 before the undersigned.  A transcript is associated with the Virtual VA claims file.  

This appeal was previously before the Board in December 2014 and May 2016 when it was remanded for additional development.  It has been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  The Veteran is competent to state that he sustained an injury to each knee during service.  

2.  The service treatment records are negative for complaints or treatment pertaining to either knee; the service treatment records are negative for a diagnosis of a knee disability, the knees were noted to be normal on discharge examination, and there is no findings related to arthritis within one year of discharge.  

3.  The Veteran's testimony pertaining to his knee symptoms after discharge from service includes contradictory statements as to whether or not his symptoms were ongoing, and continuity of symptomatology is not established.  

4.  The competent medical opinions that state the Veteran's current knee disabilities are unrelated to active service are the most probative. 



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right knee disability, to include arthritis, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  

2.  The criteria for entitlement to service connection for a left knee disability, to include arthritis, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran was provided with complete VCAA notification in a September 2008 letter that contained all the information required by Pelegrini v. Principi, 18 Vet. App. 112 (2004) and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  It was provided to the Veteran prior to the initial adjudication of his claim.  The duty to notify has been met.  

The Board also finds that the duty to assist has been met.  The Veteran's service treatment records have been obtained.  He has been afforded a VA examination of his knee disabilities, and the examiner provided an opinion as to the etiology of his disabilities.  After this opinion was determined to be inadequate, a second opinion was obtained.  This opinion provided reasons and bases in addition to the absence of in-service treatment or findings, and the Board finds that it is adequate.  
The Veteran's VA treatment records have also been obtained.  He has not identified any pertinent private medical records.  A transcript of his May 2013 hearing before the undersigned is in the claims file.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

Service Connection

The Veteran contends that his current arthritis of the knees is the result of injuries he sustained during active service.  In an April 2013 correspondence, he states that while pitching horseshoes in a muddy pit on a rainy day.  The Veteran reports that his feet became stuck in the mud, and he then fell to the right at an angle in a backwards twisting manner.  He said that there was a sharp, sudden pain in both knees.  He did not report the injury or seek treatment.  The Veteran says that he has experienced knee symptoms ever since this injury.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

If arthritis become manifest to a degree of 10 percent within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of arthritis during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Continuity of symptomatology may be established if a claimant can demonstrate 
(1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 497 (1997). 

In relevant part, 38 U.S.C. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

The Veteran's service treatment records do not contain any complaints or treatment pertaining to either knee, and do not include a diagnosis of arthritis or any other disability of either knee.  The September 1969 discharge examination found that the Veteran's lower extremities were normal.  A knee disability was not included in the physician's summary of defects and diagnoses.  5/13/2009 VBMS, STR - Medical, p. 9.  

The first medical evidence to document the existence of a knee disability is a November 2010 X-ray study conducted at a VA facility.  There was no acute fracture or dislocation of the left knee.  There was enthesophyte formation at the insertion of the quadriceps tendon.  The joint spaces were maintained, and there was minimal spurring of the medial tibial space.  The right knee had mild narrowing of the medial femorotibial compartment, but no acute bone injury was noted.  The impression was limited degenerative changes, and suspicion of a small right suprapatellar effusion.  5/17/2013 VBMS, Medical Treatment Record - Government Facility, p. 4.  

At the May 2013 hearing, the Veteran testified that during service he had participated in a horseshoe pitching tournament.  During the tournament it began to rain and the ground became very muddy.  The Veteran said that he slipped and fell at an angle which twisted both knees and caused them to pop.  He said that he gets a shooting pain from the right knee to the toe as a result of that injury.  The Veteran further indicated that his left knee gives him balance problems.  The Veteran said he did not seek treatment for either knee within a year of service, which he indicated was due to being busy with school for the first several years after discharge.  He noted he went to a community college followed by graduation from a four year university, and then followed by chiropractic school for another four years.  During this period, he indicated he was not experiencing knee symptoms because school was not the type of physically demanding activity that might cause problems.  The Veteran said "And you just are so busy doing things, and mainly you're [in] class so you're sitting down, so I didn't have a problem because mainly it was studies and 
I didn't work construction.  I didn't work all kinds of things that would have caused heavy lifting or knee problems."  However, when asked by his representative, the Veteran added that it was fair to say he began to have knee problems shortly after service that have continued to date.  He indicated he did not seek treatment for his complaints over the years because he did not know where to go or who to see.  7/13/2013 Virtual VA, Hearing Testimony, pp. 11 - 13. 

The Veteran was afforded a VA examination in March 2014.  The claims file was reviewed by the examiner.  The Veteran's reported history of having injured both knees while pitching horseshoes in the mud was noted, as well as the normal separation examination.  At the completion of the examination and record review, the diagnosis was bilateral mild degenerative joint disease.  The examiner opined that the Veteran's bilateral degenerative joint disease of the knees was not caused by or the result of his military service.  The rationale was that while the Veteran did currently have mild degenerative joint disease of the knees, there was no documentation of any knee injury in service.  

In the May 2016 remand, the Board determined that the rationale for the March 2014 opinion was inadequate.  An addendum opinion was obtained in September 2016.  On this occasion, the examiner reviewed the medical record but did not conduct another physical examination.  At the completion of the record review, the examiner opined that it was less likely than not that the Veteran's bilateral mild degenerative joint disease of the knees that had been diagnosed in March 2014 was due to active service.  The examiner noted the Veteran's claim to have injured his knees while pitching horseshoes but not to have sought treatment afterwards.  He says that even if the benefit of the doubt were extended to the Veteran, the fact remains that his September 1969 separation examination was negative for any knee problems.  Moreover, there was no documentation of any recurrent or persistent knee problems between 1969 and 2010, at which time mild degenerative arthritis of the right knee and spurring of the medial tibial spine of the left knee were noted.  The examiner added that the spurring of the medial tibial spine represented degenerative changes without joint involvement specifically.  The examiner opined that these changes are not unexpected due to the aging process in a 65 year old man.  The examiner concluded that given the silent separation examination and, more importantly, the 41 year hiatus without documentation of knee problems, it was less likely than not that the current mild degenerative joint disease of both knees was related to his purported injury in service.  The examiner indicated that in fact, his opinion was beyond reasonable doubt.    

After careful consideration of the relevant medical and lay evidence, the Board finds that entitlement to service connection for the Veteran's disabilities of the right or left knee is not supported by the evidence.  

First, the record demonstrates that degenerative changes of each knee were shown on X-ray study in 2010, and subsequent examiners have diagnosed mild degenerative joint disease of the knees.  Thus, the evidence establishes that the criterion of a current disability has been met.  

Next, the Veteran has written and testified that he sustained a twisting injury to both knees during a horseshoe tournament in service.  The Veteran is competent to report that he experienced pain of the knees at that time.  Thus, the Board finds that the evidence establishes that the criterion of an injury in service event/injury has been met.  The remaining question is whether or not either of the Veteran's current knee disabilities is related to the injury in service.  

The service treatment records are negative for a diagnosis of arthritis for either knee.  There is also no evidence of a diagnosis of arthritis within a year of discharge, and this disability was first diagnosed 41 years later in 2010.  Therefore, entitlement to service connection on the basis of a chronic disability may not be presumed for either knee.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Board also finds that continuity of symptomatology has not been demonstrated in this matter.  The Veteran testified that he began to experience bilateral knee symptomatology sometime shortly after service.  However, given the remainder of his testimony, the question becomes: how soon after service did these symptoms begin?  In this regard, the Veteran also testified that for the period immediately after service he did not experience knee symptoms, and explained that the reason for this was that he was in college and then graduate school, and not performing the type of heavy labor that would be expected to induce knee symptoms.  The Board observes that from the Veteran's description at his hearing it took at least four and possibly as many as eight years to finish his education, during which time he was not experiencing knee problems.  Therefore, continuity of symptomatology is not established, and a causal relationship between the Veteran's current bilateral knee arthritis and the injury in service is not established to a level of equipoise.  

Finally, the Board concludes that the preponderance of the competent medical evidence of record, to include two VA opinions, is against a finding of a relationship between the current bilateral knee disabilities and the injury sustained during service.  At this juncture, the Board notes that the Veteran is a chiropractor, and as a medical practitioner his opinion that his current disabilities are the result of his injury in service is entitled to more weight than that of a layman.  However, when viewed against the other pertinent evidence of record, the Board finds that it is outweighed.  

On this point, the March 2014 VA examiner and the September 2016 VA examiner are both medical doctors.  As such, they have undertaken more extensive and specialized medical training.  In light of such training and experiences, each physician provided an opinion that the Veteran's current bilateral arthritis of the knees is not related to active service.  The March 2014 opinion was not supported by an adequate rationale, which reduces its evidentiary value.  However, the September 2016 VA examiner explained that the type of arthritis shown on the Veteran's X-ray studies is consistent with what would be expected on a man of his age.  This, when combined with the fact that there was no documentation of knee problems until 41 years after discharge, led the examiner to conclude that the current disability was unrelated to the in-service injury.  As noted above, the Board observes that a medical doctor is expected to have a higher degree of training than a chiropractor, and it follows that the opinion of a medical doctor will generally be of greater evidentiary value.  Furthermore, the Veteran has not provided any medical rationale in support of his opinion, and did not address the possibility that his current disabilities are age related.  Finally, given the Veteran's obvious self-interest in this matter, a degree of bias, however unintentional, is to be expected.  Given these factors, the Board finds that the September 2016 opinion carries the greatest evidentiary weight.  As the two VA opinions with combined rationale and consideration of the relevant facts state that there is no relationship between the current disabilities and the injury in service, the Board finds that the evidence weighs against a nexus between the current bilateral knee arthritis and the in-service event/injury.  As such, the preponderance of the evidence is against the claim, Board finds that service connection is not warranted.  38 C.F.R. §§ 3.120, 3.303. 



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a right knee disability, to include arthritis, is denied. 

Entitlement to service connection for a left knee disability, to include arthritis, is denied. 



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


